DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Step b. of claim 12 requires, “adding a component chosen from Mo, Cr, W, Cu, and Fe or mixtures thereof in forming the alloy granules” but claim 1, on which claim 12 depends, requires that the alloy granules “consist of aluminum and nickel” thus excluding additional components.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 15-17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raney, US 1,628,190 (referred to as “Raney ‘190”).
	Regarding claims 1, 3-4, and 7, Raney ‘190 teaches providing alloy granules comprising 15-90 wt. % aluminum and 10-85 wt. % nickel, treating the granules with caustic soda (NaOH) which leaches all of the aluminum from the alloy. See page 1, lines 19-73. Overlapping ranges are prima facie obviousness. See MPEP 2144.05. During this process, it is inevitable that at least a non-zero amount of aluminum (the presence of one atom of aluminum meets the limitations of the claim) would be 
	Regarding claims 2 and 6, Raney ‘190 teaches that the alloy that is pea sized (average about 3-5 mm). See page 1, lines 81-84 and evidentiary document US 4,032,193, column 19, lines 1-4.
	Regarding claims 8-11 and 26, Raney ‘190 teaches the solvent may be of any desired strength, dependent upon the rapidity with which it is desired to remove the aluminum or aluminum and silicon. See page 1, lines 66-73. Thus, it would have been obvious to one of ordinary skill in the art to determine the proper concentration of NaOH depending on the desired rapidity with which to remove the aluminum, rendering the claimed range obvious 
	Regarding claims 15-17, Raney ‘190 is silent regarding the attrition value, however, since the product and process of making of Raney ‘190 are obvious from those of the instant application, one of ordinary skill in the art would have expected an attrition value in the claimed ranges. See MPEP 2112.01.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raney, US 1,628,190, in view of De Thomas et al., US Patent 4,153,578.
	Regarding claim 12, Raney ‘190 does not teach promoting the catalyst as claimed. However, it is known in the art of metal sponge hydrogenation catalysts to add . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raney, US 1,628,190, in view of Schmidt et al., US 2002/0106527.
	Regarding claim 12, Raney ‘190 does not teach promoting the catalyst as claimed. However, it is known in the art of metal sponge hydrogenation catalysts to add chromium or molybdenum as a soluble salt in solution to the catalyst in order to improve activity. For instance, Schmidt teaches adding molybdenum or chromium to a nickel sponge catalyst as a salt in solution. See [0024]-[0026]. One of ordinary skill in the art would have been motivated to make such a modification in order to increase activity in hydrogenation reactions. See [0043]. 

Claims 1-4, 6-7, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raney, US 1,915,473.
Regarding claims 1 and 3-4, Raney ‘473 teaches a process of producing a catalyst by providing an alloy containing 10-85% nickel and 15-90% aluminum and leaching all but 5-10% or 40-50% (which forms a range of 5-50%) of the aluminum with an alkaline solution. See page 1, lines 75-84 and page 2, lines 77-91 of Raney ‘473.

	Regarding claim 7, Raney ‘473 teaches caustic soda (sodium hydroxide). See page 2, lines 54-62 and 78-92.
	Regarding claims 13-14, the starting alloy and aluminum removal percentages disclosed by Raney ’473 and discussed above are such that the composition of the final catalyst from Raney ‘473 overlaps that instantly claimed.  
	Regarding claims 15-17, Raney ‘473 is silent regarding the attrition value, however, since the product and process of making of Raney ‘473 are obvious from those of the instant application, one of ordinary skill in the art would have expected an attrition value in the claimed ranges. See MPEP 2112.01.

Claims 8-11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raney, US 1,915,473, in view of Reynolds et al., US Patent 2,673,189.
	Regarding claims 8-11 and 26, Raney ‘473 is silent regarding the strength of the sodium hydroxide used. However, it would have been obvious to one of ordinary skill in the art to look to Reynolds which teaches caustic soda solutions of 0.1-10 % strength. Reynolds also teaches temperatures of 16-100°C. See column 2, lines 10-40 of Reynolds. One of ordinary skill in the art would have been motivated to use the .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raney, US 1,915,473, in view of De Thomas et al., US Patent 4,153,578.
	Regarding claim 12, Raney ‘473 does not teach promoting the catalyst as claimed. However, it is known in the art of metal sponge hydrogenation catalysts to add molybdenum as a soluble salt in solution to the catalyst in order to improve activity. For instance, De Thomas teaches adding molybdenum (as well as copper and tungsten) to a Raney nickel catalyst as a salt in solution. See column 1, lines 38-55 and column 2, lines 5-13 and 52-68. One of ordinary skill in the art would have been motivated to make such a modification in order to improve hydrogenation performance and in order to increase activity to make the desired product of butanediol. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raney, US 1,915,473, in view of Schmidt et al., US 2002/0106527.
	Regarding claim 12, Raney ‘473 does not teach promoting the catalyst as claimed. However, it is known in the art of metal sponge hydrogenation catalysts to add chromium or molybdenum as a soluble salt in solution to the catalyst in order to improve activity. For instance, Schmidt teaches adding molybdenum or chromium to a nickel sponge catalyst as a salt in solution. See [0024]-[0026]. One of ordinary skill in the art would have been motivated to make such a modification in order to increase activity in hydrogenation reactions. See [0043]. 

Response to Arguments
Applicant's arguments regarding the prior art rejections using Raney, US Patent 1,628,190, filed 7/16/2021 have been fully considered but they are not persuasive.
	Applicant argues the process of Raney removes all of the aluminum and thus the catalyst does not comprise aluminum and nickel as required by claim 1. This argument is unpersuasive because the claim language only requires that the catalyst comprise aluminum, no amount is specified. Thus, the presence of a single atom of aluminum meets the claim limitation. As explained in the rejection above, the catalyst of Raney would contain a non-zero amount of aluminum, meeting the broad limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736